IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: ADOPTION OF H.R.W.             : No. 523 WAL 2014
                                      :
                                      : Petition for Allowance of Appeal from the
PETITION OF: D.T.W.                   : Order of the Superior Court
                                      :


                                   ORDER


PER CURIAM

      AND NOW, this 11th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.